Title: From George Washington to William Heath, 13 June 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor June 13th 1781.
                        
                        I wrote to You on the 8th instant urging the Necessity of having the Supplies of Provision, Rum, and
                            Cloathing immediately forwarded from the States. These things are of such immense Importance to all our Plans, that they
                            cannot be repeated too often, or pressed with too much Importunity. And I know there is Nothing so likely to succeed as
                            incessant Representations on the Spot.
                        In Addition to the Task already imposed upon You, by your former Commission, I must now entreat You, to turn
                            a Share of your Attention to the Recruits of the several States. Let them be called upon again and again in the most
                            earnest Manner to fill their Battalions, & that instantly. Surely, if the States had a proper Idea of our
                            Circumstances for Want of Men, our Prospects if we had them, and our fixed Designs of carrying on offensive Operations at
                            all Events, they would exert themselves beyond any thing they have formerly done. They can, they must compleat their
                            Battalions if it is only for the Campaign.
                        The Recruits of Drafts must be hurried on as fast as possible. The Militia which have been requested of the
                            Eastern States must also be held in Readiness to march when called for, as formerly ordered.
                        In my last I mentioned forwarding the Clothing which had lately arrived from Spain, I request You will attend
                            to & expedite this Business, that it may not be stopped a Day on the Road from its leaving Boston to its Arrival
                            in Camp, And that You will advise me when it may be expected. With great Regard I am, Dear Sir Your Obedt & very
                            Hble servt
                        
                            Go: Washington

                        
                    